DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 03/09/2021 in response to PTO Office Action mailed 12/14/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 8 and 15 have been amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.

Response to Arguments
4.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument with respect to 35 USC 101 states as “Claim 1 does not have limitations that can practically be performed in the human mind.  Example of claim 1 limitations that the human mind is not equipped to perform all the recited limitations. For example, as described in para. [0018] of the as-filed specification, a function can be the disease spread model….claim 1 can’t be performed entirely in a human’s even if aided with pen and paper…claim 1 is not directed to an abstract idea and claim 1 is not directed to the abstract of a mental process”.
In response to Applicant’s argument, the Examiner disagrees because it is noted that the features upon which applicant relies (i.e., a specific new model or function “disease spread model” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language as it is recited in claim 1 merely gathering information including text and functions related to models; gathering information for the model(s) including texts, tables, graphs and functions; analyzing the gathered information [e.g. text, functions] to determine keywords based on context analysis and comparing keyword details against a received query to generate search results based on user’s requirements. The claimed invention is a process that, under its broadest reasonable interpretation, finding external information for mathematical models; matching found external information with respect to received input and generating search result in response to keywords analysis and user’s requirements can be performed in the human mind aided with pen and paper including observation, evaluation, judgement, opinion.  That is, other than reciting one or more computer processors and one or more computer readable storage media, nothing in the claim elements precludes the step from practically being performed in the mind aided with pen and paper.  For example, but the for “program instructions” language, “receiving” and “crawling”  in the context of this claim encompass the user manually gathering  input information related to text and functions and obtaining online information include text, tables, graphs, and functions.  Similarly, “determining” and “comparing” in the context of this claim encompass the user evaluates the gathered information based on context analysis and presents judgment after evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  Accordingly, claim 1 recites an abstract idea.  The additional limitations including one or more computer processors and one or more computer readable storage media a to receive, crawl, determine and transform are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform a series of data gathering steps [e.g. receiving including text and function relating to mechanistic models and crawl online sources for additional text, tables, graphs and function information].  The data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application.  Claim 1 does not amount to significantly more than the above-identified judicial exception (the abstract idea).  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional element (or combination of elements) is well-understood, routine or conventional activity based on a passage in the specification (See Applicant‘s specification, para. [0003] and para. [0004]) “ All mechanistic models have a number of parameters, which reflect real-world phenomena or mechanism.  For example, in a pharmaceutical setting, a mechanistic model could be built with parameters that describe all the intermediate processes from a drug entering the system, to binding to receptors, modulating levels of hormones, and acting as a signal to the heart rate modulation system. Typically, such parameters may be time-varying, described using distributions, formulae, ranges, etc. For example, the distribution of life expectancy of a fish species as a function of water temperature may be a parameter in a mechanistic model involving the impact of global warming.  Selecting or identifying values of these parameters, and determining their distribution is crucial to modelling the real world scenarios effectively and conducting sensitivity and uncertainty analyses. In practice, determining the values and distributions of the model parameters are determined by a combination of historic information and expert advice. These approaches however raise issues such as uncertainty of trustworthiness, introduction of personal bias, and time-consuming research”.  Furthermore, implementing a known function on a general purpose computer or automating a known function on a general purpose computer does not improve the functioning of a computer or improves any other technology.  For these reasons, the judicial exception is not integrated into a practical application. There is no inventive concept in the claim 1 and thus, it is not patent eligible.  

Applicant ‘s argument with respect to 35 USC 103 states as “Bergstraesser and Thalhammer, alone or in combination does not teach or suggest determine parameter-based details from text information based on context analysis of the text information”.
In response to applicant’s argument, the Examiner disagrees because the Bergstraesser reference discloses the information retrieval system’s indexer determines meta tags attached to webpages, and the information retrieval extractor selects model(s) in pool of model having meta tags identifying context in which the model may be applied. The Indexer use this information similar to meta tags attached to webpages to construct model index.  In response to a user request, a model selector selects model index to identify models used in generating information to provide a user and/ or to incorporate in the search stack in response to user query.  The model selector identifies model based on a match between factors relevant to the each and terms in the model index (See para. [0058]-para. [0060]). Thus, the Bergstraesser reference is  constructing model index by determining parameter-based details [e.g. meta tags] from text information [e.g. webpages] based on context analysis [e.g. identified context in the pools of the models] that have similar to meta tags attached to the text information [e.g. web pages].  The Bergstraesser reference does not explicitly disclose determine parameter based details directly from text information based on context analysis. However, the newly cited reference Stensmo explicitly disclose a method of context model to determine vectors [e .g. words or keywords ] from text documents based on context analysis of the text documents (See para. [0010]). Therefore, it is the combination of the cited references Bergstraesser and Stensmo discloses the amended claim invention.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

In claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of identifying search results using a mechanistic mathematical model search engine, as explained in detail below. The claims do not include elements that are sufficient to amount to significantly more than the judicial exception because the elements can be concepts performed in the human mind which do not add meaningful limits to practicing the abstract idea. 
Claim 1 recites the limitations of receiving information including text, tables, graphs and functions; determining parameter-based details after receiving information; obtaining parameter-based details from received information and transforming search results into one or more formats based on user’s requirement, is a process that, under its broadest reasonable interpretation, finding external information for the mathematical models and matching found external information with respect to received input , are concepts can be performed in the human mind including an observation, evaluation, judgement, opinion.  That is, other than reciting one or more computer processors and one or more computer readable storage media, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but the for “program instructions” language, “receiving” and “crawling”  in the context of this claim encompass the user manually gathering  input information related to text and functions and obtaining online information include text, tables, graphs, and functions.  Similarly, “determining” and “comparing” in the context of this claim encompass the user evaluates the gathered information based on context analysis and presents judgment after evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  Accordingly, claim 1 recites an abstract idea.  

The additional limitations including one or more computer processors and one or more computer readable storage media a to receive, crawl, determine and transform are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform a series of data gathering steps [e.g. receiving including text and function relating to mechanistic models and crawl online sources for additional text, tables, graphs and function information].  The data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional element (or combination of elements) is well-understood, routine or conventional activity based on a passage in the specification (See Applicant‘s specification, para. [0003] and para. [0004]) “ All mechanistic models have a number of parameters, which reflect real-world phenomena or mechanism.  For example, in a pharmaceutical setting, a mechanistic model could be built with parameters that describe all the intermediate processes from a drug entering the system, to binding to receptors, modulating levels of hormones, and acting as a signal to the heart rate modulation system. Typically, such parameters may be time-varying, described using distributions, formulae, ranges, etc. For example, the distribution of life expectancy of a fish species as a function of water temperature may be a parameter in a mechanistic model involving the impact of global warming.  Selecting or identifying values of these parameters, and determining their distribution is crucial to modelling the real world scenarios effectively and conducting sensitivity and uncertainty analyses. In practice, determining the values and distributions of the model parameters are determined by a combination of historic information and expert advice. These approaches however raise issues such as uncertainty of trustworthiness, introduction of personal bias, and time-consuming research”. For these reasons, the data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application. There is no inventive concept in the claim 1 and thus, it is not patent eligible.  

Claims 2-4 further indicate the gathered information have equations and models, and the parameter-based details include names, under its broadest reasonable interpretation, gathering equations, models and matching information with names, are concepts can be performed in the human mind including an observation, evaluation, judgement, opinion.  That is, other than reciting a computer system, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, claims 2-4 encompass the user manually gathering input information including equations and models and matching parameter-based details using names.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or computer system to perform both crawling and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 2-4 are not patent eligible.
Claims 5 and 6 are similar to claim 1 also falls in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation indicates the search results include visualization and a set of functions similar to an input function are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to display data after a series of data gathering steps to collect necessary inputs to perform an abstract idea.  The displaying and data gathering steps are insignificant extra-solution activity,   the judicial exception is not integrated into a practical application. Further, the additional element (or combination of elements) is well-understood, routine or conventional activity “Presenting offers and gathering statistics,” OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 from MPEP 2106.05(d)(II). For these reasons, there is no inventive concept in the claims 5 and 6 and thus, they are ineligible.
Claim 7 is similar to claim 1 also falls in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG. That is, other than reciting a computer indexing system, nothing in the claim elements precludes the step from practically being performed in the mind.  The additional element indexing gathered information is well-understood, routine or conventional activity “Introduction to Indexing and Abstracting”, Donald and Ana Cleveland, 2013 describe indexes are used to organize information in previous decades. For these reasons, there is no inventive concept in the claim 7 and thus, it is ineligible.

Claim 8 recites the limitations of receiving information including text, tables, graphs and functions; determining parameter-based details after receiving information; obtaining parameter-based details from received information and transforming search results into one or more formats based on user’s requirement, is a process that, under its broadest reasonable interpretation, finding external information for the mathematical models and matching found external information with respect to received input , are concepts can be performed in the human mind including an observation, evaluation, judgement, opinion.  That is, other than reciting one or more computer processors and one or more computer readable storage media, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but the for “program instructions” language, “receiving” and “crawling”  in the context of this claim encompass the user manually gathering  input information related to text and functions and obtaining online information include text, tables, graphs, and functions.  Similarly, “determining” and “comparing” in the context of this claim encompass the user evaluates the gathered information using context analysis and presents judgment after evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  Accordingly, claim 8 recites an abstract idea.  

The additional limitations including one or more computer processors and one or more computer readable storage media a to receive, crawl, determine and transform are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform a series of data gathering steps [e.g. receiving including text and function relating to mechanistic models and crawl online sources for additional text, tables, graphs and function information].  The data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional element (or combination of elements) is well-understood, routine or conventional activity based on a passage in the specification (See Applicant‘s specification, para. [0003] and para. [0004]) “ All mechanistic models have a number of parameters, which reflect real-world phenomena or mechanism.  For example, in a pharmaceutical setting, a mechanistic model could be built with parameters that describe all the intermediate processes from a drug entering the system, to binding to receptors, modulating levels of hormones, and acting as a signal to the heart rate modulation system. Typically, such parameters may be time-varying, described using distributions, formulae, ranges, etc. For example, the distribution of life expectancy of a fish species as a function of water temperature may be a parameter in a mechanistic model involving the impact of global warming.  Selecting or identifying values of these parameters, and determining their distribution is crucial to modelling the real world scenarios effectively and conducting sensitivity and uncertainty analyses. In practice, determining the values and distributions of the model parameters are determined by a combination of historic information and expert advice. These approaches however raise issues such as uncertainty of trustworthiness, introduction of personal bias, and time-consuming research”. For these reasons, the data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application. There is no inventive concept in the claim 8 and thus, it is not patent eligible.  

Claims 9-11 further indicate the gathered information have equations and models, and the parameter-based details include names, under its broadest reasonable interpretation, gathering equations, models and matching information with names, are concepts can be performed in the human mind including an observation, evaluation, judgement, opinion, which is similar to claim 8.  That is, other than reciting a computer system, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, claims 9-11 encompass the user manually gathering input information including equations and models and matching parameter-based details using names.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or computer system to perform both crawling and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 9-11 are not patent eligible.
Claims 12 and 13 are similar to claim 8 also falls in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation indicates the search results include visualization and a set of functions similar to an input function are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to display data after a series of data gathering steps to collect necessary inputs to perform an abstract idea.  The displaying and data gathering steps are insignificant extra-solution activity,   the judicial exception is not integrated into a practical application. Further, the additional element (or combination of elements) is well-understood, routine or conventional activity “Presenting offers and gathering statistics,” OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 from MPEP 2106.05(d)(II). For these reasons, there is no inventive concept in the claims 12 and 13 and thus, they are ineligible.
Claim 14 is similar to claim 8 also falls in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG. That is, other than reciting a computer indexing system, nothing in the claim elements precludes the step from practically being performed in the mind.  The additional element indexing gathered information is well-understood, routine or conventional activity “Introduction to Indexing and Abstracting”, Donald and Ana Cleveland, 2013, a book publication describe indexes are used to organize information in previous decades. For these reasons, there is no inventive concept in the claim 14 and thus, it is ineligible.
Claim 15 recites the limitations of receiving information including text, tables, graphs and functions; determining parameter-based details after receiving information; obtaining parameter-based details from received information and transforming search results into one or more formats based on user’s requirement, is a process that, under its broadest reasonable interpretation, finding external information for the mathematical models and matching found external information with respect to received input , are concepts can be performed in the human mind including an observation, evaluation, judgement, opinion.  That is, other than reciting one or more computer processors and one or more computer readable storage media, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but the for “program instructions” language, “receiving” and “crawling”  in the context of this claim encompass the user manually gathering  input information related to text and functions and obtaining online information include text, tables, graphs, and functions.  Similarly, “determining” and “comparing” in the context of this claim encompass the user evaluates the gathered information based on content analysis and presents judgment after evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  Accordingly, claim 15 recites an abstract idea.  

The additional limitations including one or more computer processors and one or more computer readable storage media a to receive, crawl, determine and transform are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform a series of data gathering steps [e.g. receiving including text and function relating to mechanistic models and crawl online sources for additional text, tables, graphs and function information].  The data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional element (or combination of elements) is well-understood, routine or conventional activity based on a passage in the specification (See Applicant‘s specification, para. [0003] and para. [0004]) “ All mechanistic models have a number of parameters, which reflect real-world phenomena or mechanism.  For example, in a pharmaceutical setting, a mechanistic model could be built with parameters that describe all the intermediate processes from a drug entering the system, to binding to receptors, modulating levels of hormones, and acting as a signal to the heart rate modulation system. Typically, such parameters may be time-varying, described using distributions, formulae, ranges, etc. For example, the distribution of life expectancy of a fish species as a function of water temperature may be a parameter in a mechanistic model involving the impact of global warming.  Selecting or identifying values of these parameters, and determining their distribution is crucial to modelling the real world scenarios effectively and conducting sensitivity and uncertainty analyses. In practice, determining the values and distributions of the model parameters are determined by a combination of historic information and expert advice. These approaches however raise issues such as uncertainty of trustworthiness, introduction of personal bias, and time-consuming research”. For these reasons, the data gathering steps are insignificant extra-solution activity and therefore, the judicial exception is not integrated into a practical application. There is no inventive concept in the claim 15 and thus, it is not patent eligible.  

Claims 16-18 further indicate the gathered information have equations and models, and the parameter-based details include names, under its broadest reasonable interpretation, gathering equations, models and matching information with names, are concepts can be performed in the human mind including an observation, evaluation, judgement, opinion.  That is, other than reciting a computer system, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, claims 16-18 encompass the user manually gathering input information including equations and models and matching parameter-based details using names.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or computer system to perform both crawling and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 16-18 are not patent eligible.
Claims 19 and 20 are similar to claim 15 also falls in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation indicates the search results include visualization and a set of functions similar to an input function are mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to display data after a series of data gathering steps to collect necessary inputs to perform an abstract idea.  The displaying and data gathering steps are insignificant extra-solution activity,   the judicial exception is not integrated into a practical application. Further, the additional element (or combination of elements) is well-understood, routine or conventional activity “Presenting offers and gathering statistics,” OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 from MPEP 2106.05(d)(II). For these reasons, there is no inventive concept in the claims 19 and 20 and thus, they are ineligible.

Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstraesser (US 20110282861 A1) and in view of Thalhammer (US 2005/0171746 A1) and further in view Stensmo (US 2002/01994158 A1).
Referring to claims 1, 8 and 15, Bergstraesser discloses a computer system comprising: one or more computer processors (See para. [0053] and Figure 7A, a processor), one or more computer readable storage media; and program instructions stored on the one or more computer readable storage medium for execution by at least one of the one or more computer processors (See para. [0007], para. [0032], para. [0036], a server 106 including communications medium storing computer-executable instructions or code), comprising: 
program instructions to receive input including text and functions relating to models (See para. [0034], para. [0036] and para. [0043], receiving a user query including equations, expression, declarative statements or etc., the user query is provided to the search stack relating to one or more appropriate model(s)); 
program instructions to crawl online sources for […] model information independent of a search query (See para. [0022] -para [0025], Bergstraesser’s information retrieval system is a conventional search engine which crawls or mines content or data in web pages, web sites, or any data store exposed to a search engine, but also adapt to higher-order knowledge, the information retrieval system obtains/mines data from any suitable source to generate a model representative of higher-order knowledge before a particular user search query, for example, a web document has structured data having an implicit higher-order knowledge, which is a survey results or a statistical result provided by a government agency in which the five most cited factors influencing a home buyer’s decisions are listed in order of importance, the list or table of data revels a relational framework representative of the higher-order knowledge.  When a user enters the terms “House”, “realtor”, and “Eastowne” in a search query to find information about homes for sale in the vicinity of Eastowne. The terms of search query can reflect a portion of the content of the search, the information retrieval system incorporates in a search stack computational expressions which capture the higher-order knowledge that people looking to buy homes weight five factors most in a particular order of importance, the information retrieval system locates and retrieves search results to the user reflective of the higher-order knowledge) , wherein the information sources include text, tables, graphs, and functions (See para. [0025], para. [0045], [0048], para. [0094], the information retrieval system’s may also use an extractor which crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet, the extractor obtained data from any suitable table including crawler as in known in the art for discovering content on a network); 
program instructions to determine parameter-based details from text information based on content analysis […] (See para. [0037], para. [0039], para. [0059] and para. [0064], the information retrieval system’s indexer determines meta tags attached to webpages, and the information retrieval extractor selects model(s) in pool of model having meta tags identifying context in which the model may be applied); 
program instructions to derives parameter-based details from functions (See para. [0048], para. [0051], the information retrieval system’s extractor scans a spreadsheet to extract explicitly and/or implicit data structures manifest in the spreadsheet, the extractor identifies bindings to external data sources such as databases or analytical sources, the extractor also scans the spreadsheet to extract calculations and/or functions to derive metadata which is used to facilitate recognition of the framework) ; 
program instructions to compare parameter-based details determined from the input against parameter-based details determined from the information sources to identify […] model search results (See para. [0025], para. [0056], para. [0059], para. [0071], para. [0075], para. [0077], para. [0084] and para. [0086], comparing the user search query terms “house’, “realtor” and “Eastowne” to against information about homes for sale in the vicinity of Eastowne, the information retrieval system compares the web document(s) and retrieves search results based on matching context information with respect to the query and the metadata which used to select model(s) for calculation, for example, the information extractor process content and identify five groupings of data present on the web page according to a framework model, the framework model revealed by a ranked list which indicates a representative of a higher-order knowledge, e.g., home buyers weights location, price, size, distance to work and age of building most heavily when buying a home, computational expressions could be used by an extractor to capture a portion of this high-order knowledge may be expressions that could be applied in a context in which a user is seeking information on home to purchase, such as: provide search results relating to average home price in neighborhood, or rank search results first by location and then by price and size), wherein the model search results are transformed into one or more formats […] (See para. [0043] and para. [0080], a user interface allows a user to receive user input defining a specification for the model, the user input maybe in the form of declarative statements such as expressions including constraints, equations, calculations and/or rules.  Based on interactions of the user interface, a model is generated in a particular format, such as any suitable file format such as  text file, binary file, webpage, etc., identify search results which are presented into one or more formats [e.g. selecting one or more models in a list of models in different formats created based on user’s input specification);
program instructions to compare, via a search algorithm, parameter-based search details from the model search input against parameter-based details determined from the model information sources to identify model search results (See para. [0025], para. [0056], para. [0059], para. [0071], para. [0075], para. [0077], para. [0084] and para. [0086], comparing the user search query terms “house’, “realtor” and “Eastowne” to against information about homes for sale in the vicinity of Eastowne, the information retrieval system compares the web document(s) and retrieves search results based on matching context information with respect to the query and the metadata which used to select model(s) for calculation, for example, the information extractor process content and identify five groupings of data present on the web page according to a framework model, the framework model revealed by a ranked list which indicates a representative of a higher-order knowledge, e.g., home buyers weights location, price, size, distance to work and age of building most heavily when buying a home, computational expressions could be used by an extractor to capture a portion of this high-order knowledge may be expressions that could be applied in a context in which a user is seeking information on home to purchase, such as: provide search results relating to average home price in neighborhood, or rank search results first by location and then by price and size).
Bergstraesser does not explicitly disclose the model is a mechanistic model and identify mechanistic model search results and determine parameter based details directly from text information based on context analysis
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats based on requirements of a user (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a particular format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See para. [0094]). In addition, both of the references (Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between both of the references highly suggests an expectation of success.
Bergstraesser in view of Thalhammer does not explicitly disclose determine parameter based details directly from text information based on context analysis.
Stensmo disclose determine parameter based details directly from text information based on context analysis (See para. [0010], using a context model to determine vectors [e .g. words or keywords] from text documents based on context analysis of the text documents).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Stensmo teachings in the Bergstraesser system. Skilled artisan would have been motivated to determine parameter based details directly from text information based on context analysis taught by Stensmo in the Bergstraesser system in order to reduce the time to retrieve desired data from large databases (See Stensmo, para. [0004] and para. [0005]). In addition, all of the references (Stensmo, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between both of the references highly suggests an expectation of success.
As to claims 2, 9 and 16, Bergstraesser discloses wherein the functions include at least one of equations and models (See para. [0039], para. [0042], [0045], para. [0054], para.[0048], para. [0094], the information retrieval system includes a search stack searches one or more appropriate model(s)), the information retrieval system’s extractor crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet). 
As to claims 3, 10 and 17, Bergstraesser discloses the parameter-based details include variable names (See para. [0068], data is labeled according to specified calculation, such that it can be referenced in other statements within model, the calculation can be expression representing numerical value, symbolic [e.g. variables] or string values). 
As to claims 4, 11 and 18, Bergstraesser discloses wherein the parameter-based details include parameter names (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address).
As to claims 5, 12 and 19, Bergstraesser discloses wherein the mechanistic model search results include at least one: parameter values; parameter distributions and visualizations (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address). 
As to claims 6, 13 and 20, Bergstraesser discloses wherein the mechanistic model search results include a set of functions similar to an inputted function (See para. [0050]-para. [0052], the extractor 262 determines a rule, expression, equation, or constraint binding or relating data in conjunction with input received from a model author 254. For example, the extractor 262 may determine that one or more portions of data in a received structure data 208 appear to be related by a rule, expression, equation, or constraint, but that the extractor is unable to determine an accurate relationship. This could occur, for example, when the extractor 262 processes data which when plotted is indicative of a trend. The extractor 262 may attempt to fit the data with a linear relationship, whereas the data is best fit with a higher order polynomial, exponential, or trigonometric function. In cases where the extractor 262 determines that a relational framework appears to be present but cannot accurately establish a rule, expression, equation, or constraint for the data, the extractor 262 may provide the data to a model author 254, or to user 202, so that the model author or user may assist in identifying the relational framework for the structured data. In cases where the extractor 262 determines that there are plural rules, expressions; equations, and/or constraints for structured data, the extractor 262 may provide the data and the candidate rules, expressions, equations, and/or constraints to a model author 254, or to user 202, so that the model author or user may disambiguate the rules, expressions, equations, and/or constraints to best identifying the relational framework for the structured data). 
As to claims 7 and 14, Bergstraesser discloses comprises a source index system for indexing parameter-based details obtained from online sources of […] model information (see para. [0039], the search stack 200 may also include a model selection component, such as model selector 210, which may select one or more appropriate model(s) 214 from a set of models stored on one or more computer readable media accessible to the model selector 210. The model selector 210 may then apply the selected model(s) 214 to the results (i.e., to retrieved data 208) of the search performed by search engine 204. In some embodiments, the selected model(s) 214 are applied to one or more steps of retrieved data responsive to the user query. Model selector 210 may be coupled to model index 212, which may be disposed with data index 206 or may be disposed as a separate index. Model index 212 may be implemented on any suitable storage media, including those described in connection with data index 206, and may be in any suitable format, including those described in connection with data index 206. The model index 212 may comprise a mapping between one or more factors relevant to the user's search (e.g., terms in user query 202, user profile, user context, and/or the retrieved data 208 retrieved by the search engine 204) and appropriate model(s) 214 that may be applied to obtain the retrieved data 208).
Bergstraesser does not explicitly disclose the model is a mechanistic model and identify mechanistic model search results.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats based on requirements of a user (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a particular format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See para. [0094]). In addition, both of the references (Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between both of the references highly suggests an expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153